COURT OF APPEALS
                            EIGHTH DISTRICT OF TEXAS
                                 EL PASO, TEXAS


                                           §
THEODIS AND MARIA BRUCE,                                  No. 08-20-00135-CV
VIRGINIA AND SERGIO CORDOVA,               §
VICTOR CORRAL, JOSE DOMINGUEZ                               Appeal from the
MAGDALENA JUAREZ, BERNARDA                 §
LOPEZ, ELISA NEGRETE, MARIA                                171st District Court
REYES, LUIS VELAZQUEZ, JOSE                §
VALDEZ, ANTONIO AND MARIA                               of El Paso County, Texas
SALGADO, AND IRIS JORDAN/OSCAR             §
RENDA CONTRACTING,                                        (TC# 2016DCV3160)
                                            §
                       Appellants,
                                            §
v.
                                            §
OSCAR RENDA
CONTRACTING/THEODIS AND MARIA
BRUCE, VIRGINIA AND SERGIO                  §
CORDOVA, VICTOR CORRAL, JOSE
DOMINGUEZ MAGDALENA JUAREZ,                 §
BERNARDA LOPEZ, ELISA NEGRETE,
MARIA REYES, LUIS VELAZQUEZ, JOSE           §
VALDEZ, ANTONIO AND MARIA
SALGADO, AND IRIS JORDAN,                   §

                        Appellees.          §

                                     O R D E R

      The Court GRANTS Anita Garza’s request for an extension of time within which to file

the Reporter’s Record until November 9, 2020. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.
       It is further ORDERED that Anita Garza, Official Court Reporter for the 171st District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before November 9, 2020.

       IT IS SO ORDERED this 30th day of October, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.